EXHIBIT AGREEMENT AND PLAN OF MERGER dated as of March 11, 2009 among DIN GLOBAL CORP., ENP ACQUISITION, INC. and EN POINTE TECHNOLOGIES, INC. TABLE OF CONTENTS Page ARTICLE I THE MERGER 1 Section 1.01.The Merger 1 Section 1.02.Closing 1 Section 1.03.Effective Time 1 Section 1.04.Effects of the Merger 2 Section 1.05.Certificate of Incorporation and Bylaws of the Surviving Corporation 2 Section 1.06.Directors and Officers of the Surviving Corporation 2 Section 1.07.Further Assurances 3 ARTICLE II EFFECT OF THE MERGER ON THE CAPITAL STOCK OF THE CONSTITUENT CORPORATIONS; EXCHANGE OF CERTIFICATES3 Section 2.01.Effect on Capital Stock 3 Section 2.02.Exchange of Certificates 4 Section 2.03.Stock Options 7 II REPRESENTATIONS AND WARRANTIES7 Section 3.01.Representations and Warranties of the Company 7 Section 3.02.Representations and Warranties of Parent and Merger Sub 13 ARTICLE IV COVENANTS RELATING TO CONDUCT OF BUSINESS; NO SOLICITATION17 Section 4.01.Conduct of Business by the Company 17 Section 4.02.No Solicitation 19 ARTICLE V ADDITIONAL AGREEMENTS23 Section 5.01.Preparation of the Proxy Statement and Schedule 13E-3; Stockholders’ Meeting 23 Section 5.02.Access to Information; Confidentiality 25 Section 5.03.Reasonable Best Efforts 25 Section 5.04.Indemnification, Exculpation and Insurance 27 Section 5.05.Fees and Expenses 29 Section 5.06.Public Announcements 31 Section 5.07.Financing 31 ARTICLE VI CONDITIONS PRECEDENT32 Section 6.01.Conditions to Each Party’s Obligation to Effect the Merger 32 Section 6.02.Conditions to Obligations of Parent and Merger Sub 33 Section 6.03.Conditions to Obligation of the Company 34 Section 6.04.Frustration of Closing Conditions 34 ARTICLE VII TERMINATION, AMENDMENT AND WAIVER 34 Section 7.01.Termination 34 Section 7.02.Effect of Termination 35 Section 7.03.Amendment 36 Section 7.04.Extension; Waiver 36 Section 7.05.Procedure for Termination or Amendment 36 ARTICLE VIII GENERAL PROVISIONS36 Section 8.01.Nonsurvival of Representations and Warranties 36 Section 8.02.Notices 36 Section 8.03.Definitions 37 Section 8.04.Interpretation 39 Section 8.05.Consents and Approvals 39 Section 8.06.Counterparts 40 Section 8.07.Entire Agreement; No Third-Party Beneficiaries 40 Section 8.08.Governing Law 40 Section 8.09.Assignment 40 Section 8.10.Enforcement; Consent to Jurisdiction 40 Section 8.11.Severability 41 Section 8.12.No Recourse 41 Section 8.13.WAIVER OF JURY TRIAL 41 Annex IIndex of Defined Terms AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as of March11, 2009 among Din Global Corp., a Delaware corporation (“Parent”), ENP Acquisition, Inc., a Delaware corporation (“Merger Sub”), and En Pointe Technologies, Inc., a Delaware corporation (the “Company”). RECITALS WHEREAS, the Board of Directors of each of the Company and Merger Sub has approved and declared advisable, and the Board of Directors of Parent has approved, this Agreement and the merger of Merger Sub with and into the Company, with the Company continuing as the surviving corporation in the merger (the “Merger”), upon the terms and subject to the conditions set forth in this Agreement, whereby each issued and outstanding share of common stock, par value $0.001 per share, of the Company (“Company Common Stock”), other than any Cancelled Shares held by Parent, Merger Sub or the Company and any Appraisal Shares, will be converted into the right to receive $2.50 in cash, without interest (the “Merger Consideration”); and WHEREAS, Parent, Merger Sub and the Company desire to make certain representations, warranties, covenants and agreements in connection with the Merger and also to prescribe various conditions to the Merger. AGREEMENT NOW, THEREFORE, in consideration of the representations, warranties, covenants and agreements contained in this Agreement, and subject to the conditions set forth herein, the parties hereto, intending to be legally bound hereby, agree as follows: ARTICLE I THE MERGER Section 1.01.The Merger.Upon the terms and subject to the conditions set forth in this Agreement, and in accordance with the General Corporation Law of the State of Delaware (the “DGCL”), Merger Sub shall be merged with and into the Company at the Effective Time.Following the Effective Time, the separate corporate existence of Merger Sub shall cease and the Company shall continue as the surviving corporation in the Merger (the “Surviving Corporation”) and shall succeed to and assume all of the rights and obligations of Merger Sub and the Company in accordance with the DGCL. Section 1.02.Closing.The closing of the Merger (the “Closing”) will take place at 10:00 a.m. on a date to be specified by the parties, which shall be no later than the third Business Day after satisfaction or (to the extent permitted by applicable Law) waiver of the conditions set forth in Article VI (other than those conditions that by their terms are to be satisfied at the Closing, but subject to the satisfaction or (to the extent permitted by applicable Law) waiver of those conditions), at the offices of Pepper Hamilton LLP, Suite 1200, 4 Park Plaza, Irvine, California, unless another time, date or place is agreed to in writing by Parent and the Company; provided, however, that if all the conditions set forth in Article VI shall no longer -1- be satisfied or (to the extent permitted by applicable Law) waived on such third Business Day, then the Closing shall take place on the first Business Day on which all such conditions shall again have been satisfied or (to the extent permitted by applicable Law) waived unless another time is agreed to in writing by Parent and the Company.The date on which the Closing occurs is referred to as the “Closing Date”. Section 1.03.Effective Time.Subject to the provisions of this Agreement, as soon as practicable on the Closing Date, the parties shall file with the Secretary of State of the State of Delaware a certificate of merger regarding the Merger (the “Certificate of Merger”) in accordance with the relevant provisions of the DGCL and, as soon as practicable on or after the Closing Date, shall make or cause to be made all other filings or recordings required under the DGCL.The Merger shall become effective upon the filing of the Certificate of Merger with the Secretary of State of the State of Delaware, or at such later time as Parent and the Company shall agree in writing and specify in the Certificate of Merger (the time the Merger becomes effective being the “Effective Time”). Section 1.04.Effects of the Merger.The Merger shall have the effects set forth in this Agreement and in the DGCL.Without limiting the generality of the foregoing and subject thereto, at the Effective Time all of the properties, rights, privileges, powers and franchises of the Company and Merger Sub shall vest in the Surviving Corporation, and all debts, liabilities and duties of the Company and Merger Sub shall become the debts, liabilities and duties of the Surviving Corporation. Section 1.05.Certificate of Incorporation and Bylaws of the Surviving Corporation. (a)The certificate of incorporation of the Company shall be amended as of the Effective Time as a result of the Merger so as to read in its entirety as the certificate of incorporation of Merger Sub as in effect immediately prior to the Effective Time, except that the name of the Surviving Corporation shall be En Pointe Technologies, Inc., and, as so amended, shall be the Surviving Corporation’s certificate of incorporation until thereafter changed or amended as provided therein or by applicable Law. (b)The bylaws of the Company, as in effect as of immediately prior to the Effective Time, shall be amended and restated as of the Effective Time as a result of the Merger so as to read in their entirety as the bylaws of Merger Sub as in effect immediately prior to the Effective Time (except the references to Merger Sub’s name shall be replaced by references to En Pointe Technologies, Inc.) and, as so amended and restated, shall be the Surviving Corporation’s bylaws until thereafter changed or amended as provided therein or by applicable Law. Section 1.06.Directors and Officers of the Surviving Corporation.The directors of Merger Sub immediately prior to the Effective Time shall be the directors of the Surviving Corporation until the earlier of their resignation or removal or until their respective successors are duly elected and qualified, as the case may be.The officers of the Company immediately prior to the Effective Time shall be the officers of the Surviving Corporation until the earlier of -2- their resignation or removal or until their respective successors are duly elected and qualified, as the case may be. Section 1.07.Further Assurances.If at any time after the Effective Time the Surviving Corporation shall consider or be advised that any deeds, bills of sale, assignments or assurances or any other acts or things are necessary, desirable or proper (a) to vest, perfect or confirm, of record or otherwise, in the Surviving Corporation its right, title or interest in, to or under any of the rights, privileges, powers, franchises, properties or assets of either Merger Sub or the Company or both, or (b) otherwise to carry out the purposes of this Agreement, the Surviving Corporation and its proper officers and directors or their designees shall be authorized to execute and deliver, in the name and on behalf of either Merger Sub or the Company or both, all such deeds, bills of sale, assignments and assurances and to do, in the name and on behalf of either Merger Sub or the Company, all such other acts and things as may be necessary, desirable or proper to vest, perfect or confirm the Surviving Corporation’s right, title or interest in, to or under any of the rights, privileges, powers, franchises, properties or assets of Merger Sub and the Company and otherwise to carry out the purposes of this Agreement. ARTICLE II EFFECT OF THE MERGER ON THE CAPITAL STOCK OF THE CONSTITUENT CORPORATIONS; EXCHANGE OF CERTIFICATES Section 2.01.Effect on Capital Stock.At the Effective Time, by virtue of the Merger and without any action on the part of the Parent, Merger Sub or the Company or the holder of any shares of Company Common Stock: (a)Capital Stock of Merger Sub.Each share of common stock, par value $0.001 per share, of Merger Sub that is issued and outstanding immediately prior to the Effective Time shall be converted into one (1) share of common stock of the Surviving Corporation. (b)Cancellation of Certain Stock.Each share of Company Common Stock (i) that is owned, directly or indirectly, by Parent or Merger Sub immediately prior to the Effective Time, or (ii) that has been reacquired by the Company and is held as authorized but unissued Company Common Stock immediately prior to the Effective
